EXHIBIT 10.11

ITLA CAPITAL CORPORATION
2005 RE-DESIGNATED, AMENDED AND RESTATED
EMPLOYEE STOCK INCENTIVE PLAN
(as amended as of February 1, 2006)

Section 1
Establishment, Purpose, and Effective Date of Plan

         1.1         Purpose. The purpose of the Employee Stock Incentive Plan
("Plan") is to advance the interests of the Company, by encouraging and
providing for the acquisition of an equity interest in the success of the
Company by Participants, by providing additional incentives and motivation
toward superior performance of the Company, and by enabling the Company to
attract and retain the services of Participants, upon whose judgment, interest,
and special effort and successful conduct of its operations is largely
dependent.

         1.2         Effective Date. The Plan was originally adopted on October
18, 1995 and amended effective July 31, 2001. This 2005 Re-Designated Amended
and Restated Employee Stock Incentive Plan was approved by the Company's
stockholders at the annual meeting of the Company's stockholders on July 27,
2005 (the "Effective Date"). This Plan shall be treated as a new plan for
purposes of Section 422 of the Code, so that an Option granted hereunder on a
date that is more than ten years after the original effective date of the Plan,
and that is intended to qualify as an Incentive Stock Option under Section 422
of the Code, complies with the requirements of Code Section 422(b)(2) and the
applicable regulations thereunder.

         1.3         Nonapplicability of Section 409A of the Code. No benefit
provided under this Plan is intended to constitute deferred compensation, within
the meaning of Section 409A (as herein defined). Accordingly, the Plan shall be
administered and interpreted consistent with this intent, with respect to any
benefits provided hereunder after December 31, 2004, or any benefits provided
hereunder prior to January 1, 2005 that are materially modified (within the
meaning of Section 409A) after October 3, 2004.

Section 2
Definitions

         2.1         Definitions. Whenever used herein, the following terms
shall have their respective meanings set forth below:

         2.1.1         "Affiliate" means any corporation or limited liability
company, a majority of the voting stock or membership interests of which is
directly or indirectly owned by the Company, and any partnership or joint
venture designated by the Committee in which any such corporation or limited
liability company is a partner or joint venturer.

         2.1.2         "Agreement" means a written agreement (including any
amendment or supplement thereto) between the Company and a Participant
specifying the terms and conditions of an Award granted to such Participant.

         2.1.3         "Award" means any arrangement, security or benefit that,
by its terms, involves the issuance of Stock or provides a benefit that derives
its value from Stock granted under this Plan, including, without limitation,
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units,
Performance Shares or Performance Units.

         2.1.4         "Beneficiary" means the person or persons determined in
accordance with Section 11.

         2.1.5         "Board" means the Board of Directors of the Company.

         2.1.6         "Code" means the Internal Code of 1986, as amended from
time to time, and the rulings and regulations issued thereunder.



1NEXT PAGE



         2.1.7         "Committee" means the Compensation Committee of the Board
or such other committee selected by the Board, comprised of at least two
Directors, each of whom is a Non-Employee Director.

         2.1.8         "Company" means ITLA Capital Corporation, a Delaware
corporation, or any successor thereto.

         2.1.9         "Consultant" means any individual, other than an Employee
or Director, who renders services to the Company and who qualifies as a
consultant under the general instructions to the Form S-8 Registration Statement
under the Securities Act of 1933, as amended, or any successor form.

         2.1.10         "Director" means any member of the Board.

         2.1.11          "Disability" means a condition of total and permanent
disability whereby one is unable to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, as defined by Section 22(e) of the Code.

         2.1.12         "Employee" means any full-time or part-time employee of
the Company or an Affiliate (including any officer or director who is also an
employee) who was not hired for a specific job of limited duration, or for a
position slotted for students.

         2.1.13         "Exchange Act" means the Securities Exchange Act of
1934, as amended.

         2.1.14         "Fair Market Value" means with respect to the Stock the
closing sales price of the Stock, as reported on the Nasdaq Stock Market or, if
not so reported, the closing sales price as reported by any other appropriate
reporting system of general circulation, on the date for which the value is to
be determined, or if there is no closing sales price on such date, then on the
last day for which transactions in Stock were so reported prior to the date on
which the value is to be determined.

         2.1.15         "Incentive Stock Option" means any Option intended to be
and designated as an "Incentive Stock Option" within the meaning of Section 422
of the Code.

         2.1.16         "Non-Employee Director" means a Director who qualifies
as (i) a "Non-Employee Director" under Rule 16b-3 under the Exchange Act (or any
successor provision) and (ii) an "Outside Director" under Section 162(m) of the
Code (or any successor provision) and the regulations promulgated thereunder.

         2.1.17         "Non-Qualified Stock Option" means any Option that is
not an Incentive Stock Option.

         2.1.18         "Option" means the right to purchase Stock at a stated
price for a specified period of time. For purposes of the Plan an Option may be
either (i) an Incentive Stock Option, (ii) a Non-Qualified Stock Option, or
(iii) any other type of option encompassed by the Code.

         2.1.19         "Participant" means an Employee of the Company or one of
its Affiliates, including an Employee who is a Director, or a Consultant, and
who is selected by the Committee to receive an Award.

         2.1.20         "Performance Period," stated with reference to
Performance Shares or Performance Units, means the time period during which the
performance goals must be met, as determined by the Committee.

         2.1.21         "Performance Share" means the right to receive payment
equal to the value of a Performance Share as determined by the Committee.

         2.1.22         "Performance Unit" means the right to receive payment
equal to the value of a Performance Unit as determined by the Committee.

         2.1.23         "Period of Restriction" means the period during which
shares of Restricted Stock or Restricted Stock Units are subject to restrictions
pursuant to Section 9 of the Plan.



2NEXT PAGE



         2.1.24         "Related" means (i) in the case of an SAR, an SAR which
is granted in connection with, and to the extent exercisable, in whole or in
part, in lieu of, an Option and (ii) in the case of an Option, an Option with
respect to which and to the extent an SAR or other right is exercisable, in
whole or in part, in lieu thereof.

         2.1.25         "Restricted Stock" means shares of Stock granted to a
Participant which are subject to a Period of Restriction under Section 9 of the
Plan.

         2.1.26         "Restricted Stock Unit" means the right to receive a
share of Stock, which right is subject to a Period of Restriction under Section
9 of the Plan.

         2.1.27         "Retirement" (including "Early Retirement" and "Normal
Retirement") means termination of employment on or after such Employee's early,
normal or late retirement date or age as applicable under the terms of the
Company's 401(k) Plan.

         2.1.28         "Section 409A" means Section 409A of the Code and any
regulations or guidance of general applicability thereunder

         2.1.29         "Stock" means the Common Stock, par value $.01 per
share, of the Company.

         2.1.30         "Stock Appreciation Right" and "SAR" mean the right to
receive a payment from the Company equal to the excess of the Fair Market Value
of the share of Stock at the date of exercise over a specified price fixed by
the Committee, which shall not be less than 100% of the Fair Market Value of the
Stock on the date of grant. In the case of a Stock Appreciation Right which is
granted in conjunction with an Option, the specified price shall be the Option
exercise price.

         2.2         Gender and Number. Except when otherwise indicated by the
context, words in the masculine gender when used in the Plan shall include the
feminine gender, the singular shall include the plural, and the plural shall
include the singular.

Section 3
Eligibility and Participation

         All Employees (including Employee-Directors, but excluding Directors
who are not Employees) and Consultants are eligible to participate in the Plan
and to receive Awards. The Committee shall select and determine, in its sole
discretion, those Employees and Consultants who will participate in the Plan and
the extent of their participation. Notwithstanding the foregoing, Consultants
shall not be eligible to receive Incentive Stock Options.

Section 4
Administration

         4.1         Administration of the Plan. The Committee shall be
responsible for the administration of the Plan. Any power of the Committee may
also be exercised by the Board, except to the extent that the grant or exercise
of such authority would cause any Award or transaction to become subject to (or
lose an exemption under) the short-swing profit recovery provisions of Section
16 of the Exchange Act or cause an Award not to qualify for treatment as
"performance based compensation" under Section 162(m) of the Code. To the extent
that any permitted action taken by the Board conflicts with action taken by the
Committee, the Board action shall control. The Committee may delegate any or all
aspects of the day-to-day administration of the Plan to one or more officers or
employees of the Company or any Affiliate, and/or to one or more agents.

         4.2         Powers of the Committee. The Committee, by majority action
thereof, is authorized to interpret the Plan, to prescribe, amend, and rescind
rules and regulations relating to the Plan, to provide for conditions and
assurances deemed necessary or advisable to protect the interests of the
Company, and to make all other determinations necessary or advisable for the
administration of the Plan, but only to the extent not contrary to the express
provisions of the Plan. The Committee shall have the authority, in its
discretion, to determine the Participants to whom Awards shall be granted, the
times when such Awards shall be granted, the number of Awards,

3NEXT PAGE

the purchase price or exercise price, the period(s) during which such Awards
shall be exercisable (whether in whole or in part), the restrictions applicable
to Awards, and the other terms and provisions thereof (which need not be
identical). The Committee shall have the authority to modify existing Awards,
subject to Section 14.1.

          4.3         Determinations by the Committee. All decisions,
determinations and interpretations by the Committee regarding the Plan, any
rules and regulations under the Plan, and the terms and conditions of or
operation of any Award granted hereunder, shall be final and binding on all
Participants, Beneficiaries, heirs, assigns or other persons holding or claiming
rights under the Plan or any Award. The Committee shall consider such factors as
it deems relevant, in its sole and absolute discretion, to making such
decisions, determinations and interpretations including, without limitation, the
recommendations or advice of any officer or other employee of the Company and
such attorneys, consultants and accountants as it may select.

Section 5
Stock Subject to Plan

         5.1         Number. Subject to increases and adjustments as provided in
this Section 5, the maximum number of shares of Stock subject to Awards under
the Plan may not exceed 1,561,000 (the "Limit"), provided that with respect to
Awards of SARs, only the net number of shares issued to settle the SARs upon
their exercise shall be counted against the Limit, and provided further that
each share issued pursuant to Awards of SARs, Restricted Stock, Restricted Stock
Units, Performance Shares or Performance Units shall be counted against the
Limit as two (2) shares. The shares of Stock to be delivered under the Plan may
consist, in whole or in part, of authorized but unissued shares or treasury
shares, not reserved for any other purpose. The maximum aggregate number of
shares of Stock with respect to which Options or SARs may be granted during any
calendar year to any Employee is 1,561,000, subject to adjustment as provided in
Section 5.4.

         5.2         Incentive Stock Options. The maximum aggregate number of
shares of Stock that may be issued pursuant to the exercise of Options that are
Incentive Stock Options granted under this Plan is 1,561,000, subject to
adjustment as provided in Section 5.4.

         5.3         Lapsed Awards. Subject to the express provisions of the
Plan, if and to the extent any Award granted under the Plan terminates, expires
or lapses for any reason, any Stock subject to such Award again shall be Stock
available for the grant of an Award. Shares of Stock used to pay the exercise
price of an Option and shares of Stock used to satisfy tax withholding
obligations are not available for future Awards under the Plan.

         5.4         Adjustment in Capitalization. In the event of any change in
the outstanding shares of the Stock by reason of a stock dividend or split,
recapitalization, merger, consolidation, combination, exchange of shares, or
other similar corporate change, the aggregate number of shares of Stock
available under the Plan and subject to each outstanding Award, as well as the
annual share limits for Award types set forth in Section 5 and the stated
exercise price of or the basis upon which the Award is measured, shall be
adjusted appropriately by the Committee, whose determination shall be
conclusive; provided, however, that fractional shares shall be rounded to the
nearest whole share. Any adjustment to an Incentive Stock Option shall be made
consistent with the requirements of Section 424(b) of the Code. Notice of any
adjustment shall be given by the Company to each Participant, and such
adjustment (whether or not notice is given) shall be effective and binding for
all purposes of the Plan.

Section 6
Duration of Plan

         The Plan shall remain in effect, subject to the Board's right to
earlier terminate the Plan pursuant to Section 14.1 hereof, until all Awards
hereunder shall have expired or terminated or shall have been exercised or fully
vested, and any Stock subject thereto shall have been purchased or acquired
pursuant to the provisions thereof. Notwithstanding the foregoing, no Award may
be granted under the Plan after the tenth (10th) anniversary of the Effective
Date.



4NEXT PAGE



Section 7
Stock Options

         7.1         Grant of Options. Subject to the provisions of Sections 5
and 6, Options may be granted to Participants at any time and from time to time
as shall be determined by the Committee. The Committee shall have complete
discretion in determining the number of Options granted to each Participant. The
Committee may grant any type of Option to purchase Stock that is permitted by
law at the time of grant. To the extent the aggregate Fair Market Value
(determined at the time the Option is granted) of the Stock with respect to
which Incentive Stock Options are exercisable for the first time by a
Participant in any calendar year (under this Plan and any other plans of the
Company) exceeds $100,000, such Options shall not be deemed Incentive Stock
Options. In determining which Options may be treated as Non-Qualified Options
under the preceding sentence, Options will be taken into account in the order of
their dates of grant. Nothing in this Section 7 shall be deemed to prevent the
grant of Non-Qualified Stock Options in amounts which exceed the maximum
established by Section 422 of the Code.

         7.2         Option Agreement. Each Option shall be evidenced by an
Agreement that shall specify the type of Option granted, the Option exercise
price, the duration of the Option, the number of shares of Stock to which the
Option pertains, and such other provisions as the Committee shall determine.

         7.3         Exercise Price. No Option shall be granted pursuant to the
Plan at an exercise price that is less than the Fair Market Value of the Stock
on the date the Option is granted, and no Option shall be granted to any person
who owns Stock possessing more than 10% of the total combined voting power of
the Stock at an exercise price which is less than 110% of the Fair Market Value
on the date of the grant.

         7.4         Duration of Options. Each Option shall expire at such time
or times as the Committee shall determine at the time it is granted; provided,
however, that no Option shall be exercisable later than ten years from the date
of its grant.

         7.5         Exercise of Options. Options granted under the Plan shall
be exercisable at such times and be subject to such restrictions and conditions
as the Committee shall in each instance approve, which need not be the same for
all Participants; provided, however, that Options granted pursuant to the Plan
shall not vest at a rate of less than 20% per year.

         7.6         Payment. The exercise price of any Option shall be paid in
full either (i) in cash, (ii) in Stock valued at its Fair Market Value on the
date of exercise, or (iii) by a combination of (i) and (ii). The Committee in
its sole discretion may also permit payment of the exercise price upon exercise
of any Option to be made by (i) having shares withheld from the total number of
shares of Stock to be delivered upon exercise or (ii) delivering a properly
executed notice together with irrevocable instructions to a broker to promptly
deliver to the Company the amount of sale or loan proceeds to pay the exercise
price. The proceeds from the exercise of Options shall be added to the general
funds of the Company and shall be used for general corporate purposes.

         7.7         Restrictions on Stock Transferability. The Committee may
impose such restrictions on any shares of Stock acquired pursuant to the
exercise of an Option under the Plan as it may deem advisable, including,
without limitation, restrictions under applicable federal securities law, under
the requirements of any stock exchange upon which such shares of Stock are then
listed and under any blue sky or state securities laws applicable to such
shares.

         7.8         Early Termination of Options on Termination of Employment
Due to Death, Disability, or Retirement. If a Participant holds any outstanding
Option upon a termination of employment due to death, Disability or Retirement,
such Option shall remain exercisable and shall continue to vest following such
termination of employment in accordance with its terms until the earlier of (i)
the expiration date of the term of the Option, or (ii) the last date on which
such Option is exercisable as specified below, after which date such Option
shall terminate.

                  7.8.1         Death or Disability. Unless the Committee
provides otherwise in the terms of the Agreement evidencing the Option, if the
termination of employment is due to the Participant's death or Disability,

5NEXT PAGE

any outstanding Option then held by such Participant shall continue to be
exercisable until one (1) year following the Participant's termination of
employment.

                  7.8.2         Retirement. If the Participant's termination of
employment is due to Retirement, any outstanding Option then held by such
Participant shall continue to be exercisable (subject to Section 7.8.3 below)
for six (6) months after such Participant's termination of employment.

                  7.8.3         Incentive Stock Option Limit. Notwithstanding
the foregoing, in the case of an Incentive Stock Option, the favorable tax
treatment described in Section 422 of the Code shall not be available if such
Option is exercised after three (3) months following a termination of employment
due to Retirement.

         7.9         Early Termination of Options on Termination of Employment
Other than for Death, Disability, or Retirement. If a Participant holds any
outstanding Option upon termination of employment due to a reason other than
death, Disability or Retirement, such Option shall remain exercisable and shall
continue to vest following such termination of employment until the earlier of
(i) the expiration of the term of the Option, or (ii) the last date on which
such Option is exercisable as specified below, after which date such Option
shall terminate.

                  7.9.1         Resignation, Layoff and Other Events. If the
Participant's termination of employment is due to any reason other than the
Participant's death, Disability, Retirement or the action of the Company for
cause, as determined (either before or after such event) by the Committee in its
sole discretion, any outstanding Option then held by such Participant shall
continue to be exercisable for three (3) months following such Participant's
termination of employment.

                  7.9.2         Termination by the Company for Cause. If the
Participant's employment is terminated by action of the Company for cause, as
determined (either before or after such event) by the Committee in its sole
discretion, any outstanding Option held by such Participant shall terminate
immediately upon such Participant's termination of employment. Termination for
cause is defined as termination for conduct that would be punishable as a felony
if such conduct occurred outside the workplace, or conduct that could be
damaging to either the Company's reputation or financial status. The Committee
has the authority to make the final determination as to whether a termination is
for cause for purposes of the Plan.

         7.10         Non-Transferability of Options. No Option granted under
the Plan may be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, otherwise than by will or by the laws of descent and distribution
or pursuant to a qualified domestic relations order as defined by the Code or
Title I of the Employee Retirement Income Security Act of 1974, as amended
("ERISA"), or the rules thereunder, except that a Non-Qualified Stock Option may
be transferred by gift to any member of the Participant's immediate family
(defined as the Participant's spouse, children and grandchildren) if the
Committee so specifies in the Agreement evidencing the Option. Further, all
Incentive Stock Options granted to a Participant under the Plan shall be
exercisable only by such Participant during his or her lifetime.

         7.11         No Repricing. Other than in connection with a change in
the Company's capitalization (as described in Section 5.4), an Option may not be
repriced without stockholder approval (including canceling previously awarded
Options and regranting them with a lower exercise price).

Section 8
Stock Appreciation Rights

         8.1         Grant of Stock Appreciation Rights. Subject to the
provisions of Sections 5 and 6, SARs may be granted to Participants at any time
and from time to time as shall be determined by the Committee. An Award of SARs
shall be pursuant to an Agreement. An SAR may be Related to an Option or may be
granted independently of any Option as the Committee shall from time to time in
each case determine. In the case of a Related Option, such Related Option shall
cease to be exercisable to the extent of the shares of Stock with respect to
which the Related SAR was exercised. Upon the exercise or termination of a
Related Option, any Related SAR shall terminate to the extent of the shares of
Stock with respect to which the Related Option was exercised or terminated. SARs
shall only be granted while the Stock is traded on the Nasdaq Stock Market or an
established securities exchange.



6NEXT PAGE



         8.2         Payment of SAR Amount. Upon exercise of the SAR, the holder
shall be entitled to receive payment of an amount determined by multiplying:

(a) The difference between the Fair Market Value of a share of Stock at the date
of exercise over the price fixed by the Committee at the date of grant (which
price shall not be less than the Fair Market Value of the underlying Stock on
the date the SAR is granted), by

(b) The number of shares with respect to which the SAR is exercised.

         8.3         Form and Timing of Payment. Payment for SARs shall be made
in Stock, as soon as reasonably practicable after the Participant's exercise of
the SAR. Fractional share interests shall be rounded up to the nearest whole
share.

         8.4         Term of SAR. The term of an SAR under the Plan shall not
exceed ten years.

         8.5         Termination of Employment. In the event the employment of a
Participant is terminated by reason of death, Disability, Retirement, or any
other reason, any SARs outstanding shall terminate in the same manner as
specified for Options under Sections 7.8 and 7.9 herein.

         8.6         Non-Transferability of SARS. No SAR granted under the Plan
may be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, otherwise than by will or by the laws of descent and distribution
or pursuant to a qualified domestic relations order as defined by the Code or
Title I of ERISA, or the rules thereunder except that an SAR that is not Related
to an Incentive Stock Option may be transferred by gift to any member of the
Participant's immediate family (defined as the Participant's spouse, children
and grandchildren) if the Committee so specifies in the Agreement evidencing the
SAR. Further, all SARs Related to Incentive Stock Options granted to a
Participant shall be exercisable only by such Participant during his lifetime.

         8.7         No Repricing. Other than in connection with a change in the
Company's capitalization (as described in Section 5.4), a Stock Appreciation
Right may not be repriced without stockholder approval (including canceling
previously awarded Stock Appreciation Rights and regranting them with a lower
exercise price). No repricing shall occur that would cause any SAR (whether
currently outstanding or newly granted) to be subject to Section 409A.

Section 9
Restricted Stock and Restricted Stock Units

         9.1         Grant of Restricted Stock and Restricted Stock Units.
Subject to the provisions of Sections 5 and 6, the Committee, at any time and
from time to time, may grant shares of Restricted Stock and Restricted Stock
Units under the Plan to such Participants and in such amounts as it shall
determine. Each Award of Restricted Stock and Restricted Stock Units shall be
pursuant to an Agreement.

         9.2         Restrictions of Transferability. Except as provided in
Sections 9.6 and 9.7 hereof, or pursuant to a qualified domestic relations order
as defined by the Code or Title I of ERISA, or the rules thereunder, the shares
of Restricted Stock and Restricted Stock Units granted hereunder may not be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated for
such period of time as shall be determined by the Committee and as specified in
the Agreement evidencing the Award of Restricted Stock or Restricted Stock
Units, or upon earlier satisfaction of other conditions as specified by the
Committee in its sole discretion and set forth in the Agreement evidencing the
Award of Restricted Stock or Restricted Stock Units.

         9.3         Other Restrictions. The grant, issuance, retention, vesting
and/or settlement of Restricted Stock and Restricted Stock Units shall occur at
such time and in such installments as determined by the Committee or under
criteria established by the Committee, provided that Restricted Stock Units may
not be settled later than the later of (a) the date that is 2 ½ months following
the end of the Company's first taxable year in which the Restricted Stock Units
have vested or (b) the date that is 2 ½ months following the end of the
Participant's first taxable year in which the Restricted Stock Units have
vested. The Committee shall have the right to make the timing of the grant
and/or the issuance, ability to retain and vesting of Restricted Stock and
Restricted Stock Units subject to continued

7NEXT PAGE

employment, passage of time and/or such performance criteria as deemed
appropriate by the Committee; the Committee shall impose such other restrictions
on any shares of Restricted Stock and Restricted Stock Units granted pursuant to
the Plan as it may deem advisable including, without limitation, restrictions
under applicable Federal or state securities law, and may legend the
certificates representing Restricted Stock to give appropriate notice of such
restrictions. For Restricted Stock and Restricted Stock Units granted on or
after January 1, 2005, the restrictions placed on the ability to retain, or vest
in, such Restricted Stock and Restricted Stock Units shall at least constitute a
substantial risk of forfeiture under Section 83 of the Code.

         9.4         Voting Rights. Participants holding shares of Restricted
Stock granted hereunder may exercise full voting rights with respect to those
shares during the Period of Restriction. Participants shall have no voting
rights with respect to shares of Stock underlying Restricted Stock Units unless
and until such shares of Stock are reflected as issued and outstanding shares of
Stock on the Company's stock ledger.

         9.5         Dividends and Other Distributions. During the Period of
Restriction, Participants holding shares of Restricted Stock granted hereunder
shall be entitled to receive all dividends and other distributions paid with
respect to those shares while they are so held. If any such dividends or
distributions are paid in shares of Stock, the shares shall be subject to the
same restrictions on transferability as the shares of Restricted Stock with
respect to which they were paid. Shares underlying Restricted Stock Units shall
be entitled to dividends or dividend equivalents only to the extent provided by
the Committee.

         9.6         Termination of Employment Due to Retirement. In the event
that a Participant attains normal Retirement age under the Company's 401(k)
Plan, the Period of Restriction applicable to the Restricted Stock or Restricted
Stock Units pursuant to Subsection 9.2 hereof shall automatically terminate and,
except as otherwise provided in Subsection 9.3, the shares of Restricted Stock
shall thereby be free of restrictions and freely transferable or the shares
underlying the Restricted Stock Units shall be delivered to the Participant,
free of restrictions and freely transferable. In the event that a Participant
terminates his employment with the Company because of Early Retirement under the
Company's 401(k) Plan, any shares of Restricted Stock or Restricted Stock Units
still subject to restrictions shall be forfeited and returned to the Company;
provided, however, that the Committee in its sole discretion may waive the
restrictions remaining on any or all shares of Restricted Stock or Restricted
Stock Units or add such new restrictions to those shares of Restricted Stock or
Restricted Stock Units as it deems appropriate.

         9.7         Termination of Employment Due to Death or Disability. In
the event a Participant terminates his employment with the Company because of
death or Disability during the Period of Restriction, the restrictions
applicable to the shares of Restricted Stock or Restricted Stock Units pursuant
to Section 9.2 hereof shall terminate automatically with respect to that number
of shares (rounded to the nearest whole number) equal to the number of shares of
Restricted Stock granted to such Participant or the number of shares underlying
Restricted Stock Units granted to the Participant multiplied by the number of
full months which have elapsed since the date of grant divided by the maximum
number of full months of the Period of Restriction. All remaining shares of
Restricted Stock or Restricted Stock Units still subject to restrictions shall
be forfeited and returned to the Company; provided, however, that the Committee
in its sole discretion, may waive the restrictions remaining on any or all such
remaining shares or Restricted Stock Units.

         9.8         Termination of Employment for Reasons Other than Death,
Disability, or Retirement. In the event that a Participant terminates his
employment with the Company for any reason other than those set forth in
Sections 9.6 and 9.7 hereof during the Period of Restriction, then any shares of
Restricted Stock or Restricted Stock Units still subject to restrictions at the
date of such termination automatically shall be forfeited and returned to the
Company; provided, however, that, in the event of an involuntary termination of
the employment of a Participant by the Company, the Committee in its sole
discretion may waive the automatic forfeiture of any or all such shares of
Restricted Stock or Restricted Stock Units and/or may add such new restrictions
to such shares of Restricted Stock or Restricted Stock Units as it deems
appropriate.

Section 10
Performance Shares and Performance Units

          10.1         Grant of Performance Shares and Performance Units.
Subject to the provisions of Sections 5 and 6, Performance Shares and
Performance Units shall be based on performance goals established by the

8NEXT PAGE

Committee prior to the start of a Performance Period with respect to which such
an Award is made. For Performance Shares or Performance Units made on or after
January 1, 2005, the failure to satisfy the performance criteria applicable
thereto must at least be considered a substantial risk of forfeiture within the
meaning of Section 409A. After the start of a Performance Period, the Committee
may not increase the compensation payable under an Award that is otherwise due
upon attainment of a performance goal.

         10.2          Value of Performance Shares and Performance Units. Each
Performance Share and each Performance Unit shall have a value determined by the
Committee at the time of grant. The Committee shall set performance goals in its
discretion which, depending on the extent to which they are met, will determine
the ultimate value of the Performance Share or Performance Unit to the
Participant.

          10.3         Performance Goals. Performance goals shall be established
by the Committee as the Committee in its sole discretion deems appropriate, and
may be based upon any one or more of the following performance criteria, either
individually, alternatively or in any combination, and measured either annually
or cumulatively over a period of years, on an absolute basis or relative to a
pre-established target, to previous years' results or to a designated comparison
group, in each case as specified by the Committee: (i) Company or Affiliate
EBITDA (earnings before interest, taxes, depreciation and amortization); (ii)
Company or Affiliate earnings or earnings per share; (iii) market prices of
Stock; or (iv) division level operating income (operating income less general
and administrative expenses and extraordinary expenses). Such performance goals
may be (but need not be) different for each performance period. The Committee
may set different (or the same) goals for different Participants and for
different Awards, and performance goals may include standards for minimum
attainment, target attainment, and maximum attainment. In all cases, however,
performance goals shall include a minimum performance standard below which no
part of the relevant Award will be earned. Each Performance Share shall have a
value determined by the Committee at the time of grant.

         10.4         Form and Timing of Payment. Payment shall be made in
Stock. Payment may be made in a lump sum or installments as prescribed by the
Committee. If any payment is to be made on a deferred basis, the Committee may
provide for the payment of dividend equivalents or interest during the deferral
period. Only Performance Shares and Performance Units granted on or prior to
October 3, 2004, which have not been materially modified (within the meaning of
Section 409A, which includes the deferral of payment of Performance Shares and
Performance Units which have previously met the applicable performance criteria)
after October 3, 2004, may be paid on a deferred basis. Performance Shares and
Performance Units granted after October 3, 2004, may not be paid later than the
later of the (a) the date that is 2 ½ months following the end of the Company's
first taxable year in which the performance criteria pertaining to the
Performance Shares and Performance Units have been satisfied, or (b) the date
that is 2 ½ months following the end of the Participant's first taxable year in
which the performance criteria pertaining to the Performance Shares and
Performance Units have been satisfied.

          10.5         Termination of Employment Due to Death, Disability or
Retirement. In the case of death, Disability, or Retirement, the holder of a
Performance Share (or his Beneficiary in the event of death) shall receive pro
rata payment based on the number of months' service during the Performance
Period but based on the achievement of performance goals during the entire
Performance Period. Payment shall be made at the time payments are made to
Participants who did not terminate service during the Performance Period,
subject to Section 10.4 of the Plan.

          10.6         Termination of Employment for Reasons Other than Death,
Disability or Retirement. In the event that a Participant terminates employment
with the Company for any reason other than death, Disability or Retirement, all
Performance Shares shall be forfeited; provided, however, that in the event of
an involuntary termination of the employment of the Participant by the Company,
the Committee in its sole discretion may waive the automatic forfeiture
provisions and pay out on a pro rata basis as set forth in Section 10.5.

          10.7         Non-Transferability. No Performance Shares or Performance
Units granted under the Plan may be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated, otherwise than by will or by the laws of
descent and distribution or pursuant to a qualified domestic relations order as
defined by the Code or Title I of ERISA, or the rules thereunder, until the
termination of the applicable Performance Period. All rights with respect to
Performance Shares granted to a Participant under the Plan shall be exercisable
only by such Participant during his lifetime.



9NEXT PAGE



Section 11
Beneficiary Designation

          Each Participant under the Plan may name, from time to time, any
Beneficiary or Beneficiaries (who may be named contingently or successively) to
whom any benefit under the Plan is to be paid in case of his or her death before
he or she receives any or all of such benefit. Each designation will revoke all
prior designations by the same Participant, shall be in a form prescribed by the
Committee, and will be effective only when filed by the Participant in writing
with the Committee during his lifetime. In the absence of any such designation,
benefits remaining unpaid at the Participant's death shall be paid to his or her
estate.

Section 12
Rights of Employees

          12.1         Employment. Nothing in the Plan shall interfere with or
limit in any way the right of the Company to terminate any Participant's
employment at any time, nor confer upon any Participant any right to continue in
the employ of the Company.

          12.2         Participant. No Employee shall have a right to be
selected as a Participant, or, having been so selected, to be selected again as
a Participant.

Section 13
Change in Control

          13.1         In General. In the event of a change in control of the
Company as defined in Section 13.2 below, all Awards under the Plan shall vest
100%. All Performance Shares and Performance Units shall be paid out based upon
the extent to which performance goals during the Performance Period have been
met up to the date of the change in control, or at target, whichever is higher.
Restrictions on Restricted Stock and Restricted Stock Units shall lapse. Options
and SARs shall be immediately exercisable by the holder.

          13.2         Definition. For purposes of the Plan, a "change in
control" shall mean any of the following events:

                   (a) the Company receives a report on Schedule 13D filed with
the Securities and Exchange Commission pursuant to Section 13(d) of the Exchange
Act disclosing that any person, group, corporation or other entity is the
beneficial owner directly or indirectly of 30% or more of the outstanding Stock;

                   (b) any person (as such term is defined in Section 13(d) of
the Exchange Act), group, corporation or other entity other than the Company or
a wholly-owned Subsidiary or any corporation owned directly or indirectly by the
stockholders of the Company in substantially the same proportions as their
ownership of stock in the Company, purchases shares pursuant to a tender offer
or exchange offer to acquire any Stock of the Company, (or securities
convertible into Stock) for cash, securities or any other consideration,
provided that after consummation of the offer, the person, group, corporation or
other entity in question is the beneficial owner (as such term is defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of 30% or more of
the outstanding Stock of the Company (calculated as provided in paragraph (d) of
Rule 13d-3 under the Exchange Act in the case of rights to acquire Stock);

                   (c) the stockholders of the Company approve (a) any
consolidation or merger of the Company in which the Company, or any corporation
owned directly or indirectly by the stockholders of the Company in substantially
the same proportions as their ownership of stock in the Company, is not the
continuing or surviving corporation or pursuant to which shares of Stock would
be converted into cash, securities or other property, or (b) any sale, lease,
exchange or other transfer (in one transaction or a series of related
transactions) of all or substantially all of the assets of the Company; or



10NEXT PAGE



                  (d) there shall have been a change in a majority of the
members of the Board of Directors of the Company within a 12 month period unless
the election or nomination for election by the Company's stockholders of each
new director was approved by the vote of two-thirds of the directors then still
in office who were in office at the beginning of the 12 month period.

Section 14
Amendment, Modification, and Termination of Plan

         14.1         Amendment, Modification, and Termination of Plan. The
Board may amend, alter, or discontinue the Plan, but no amendment, alteration or
discontinuation shall be made (i) which would impair the rights of any
Participant with respect to an Award theretofore granted without the
Participant's consent, (ii) which would cause Section 409A to apply to the Plan,
unless the benefit affected thereby is subject to Section 409A or is intended to
be subject to Section 409A or (iii) which, without the approval of the Company's
stockholders, would:

          (a) the except as expressly provided in this Plan, increase the total
number of shares of Stock reserved for the purpose of the Plan as provided in
Section 5 of the Plan;

         (b) change the exercise price of any Option or SAR granted hereunder,
other than in connection with a change in the Company's capitalization as
described in Section 5.4 of the Plan;

         (c) change the Participants eligible to participate in the Plan;

         (d) extend the maximum option period under Section 7.4 of the Plan;

         (e) extend the duration of the Plan; or

         (f) otherwise amend the Plan in any manner requiring stockholder
approval by law or regulation or under the listing requirements of the Nasdaq
Stock Market or any other exchange on which the Stock is then listed.

         14.2         Effect on Awards. The Committee may amend the terms of any
Award theretofore granted, prospectively or retroactively, but, subject to
Section 14.1 above, no such amendment shall impair the rights of any holder
without the holder's consent.

         14.3         Broad Authority. Subject to the above provisions, the
Committee shall have broad authority to amend the Plan to take into account
changes in applicable securities and tax laws and accounting rules, as well as
other developments.

Section 15
Tax Withholding

         15.1         Tax Withholding. The Company shall have the power to
withhold, or require a Participant to remit to the Company, an amount sufficient
to satisfy federal, state, and local withholding tax requirements on any Award
under the Plan. In addition, the Company may reasonably delay the issuance or
delivery of shares pursuant to an Award as it determines appropriate to address
tax withholding and other administrative matters.

         15.2         Payment of Withholding Obligation. To the extent
permissible under applicable tax, securities, and other laws, the Company may,
in its sole discretion, permit the Participant to satisfy a tax withholding
requirement by (i) using already owned shares; (ii) through a cashless
transaction; or (iii) directing the Company to apply shares of stock to which
the Participant is entitled as a result of the exercise of an option or the
lapse of a Period of Restriction (including, for this purpose, the filing of an
election under Section 83(b) of the Code), to satisfy such requirement.

         15.3         Disposition of Shares. In the event that a Participant
shall dispose (whether by sale, exchange, gift, the use of a qualified domestic
relations order as defined by the Code or Title I of ERISA, or the rules
thereunder, or any like transfer) of any shares of Stock (to the extent such
shares are deemed to be purchased pursuant to an Incentive Stock Option)
acquired by such Participant within two years of the date of grant of the

11NEXT PAGE

related Option or within one year after the acquisition of such shares, the
Participant will notify the secretary of the Company no later than 15 days from
the date of such disposition of the date or dates and the number of shares
disposed of by the Participant and the consideration received, if any, and, upon
notification from the Company, promptly forward to the secretary of the Company
any amount requested by the Company for the purpose of satisfying its liability,
if any, to withhold federal, state or local income or earnings tax or any other
applicable tax or assessment (plus interest or penalties thereon, if any, caused
by delay in making such payment) incurred by reason of such disposition.

Section 16
Indemnification

         Each person who is or shall have been a member of the Committee or of
the Board shall be indemnified and held harmless by the Company against and from
any loss, cost, liability, or expense that may be imposed upon or reasonably
incurred by him or her in connection with or resulting from any claim, action,
suit, or proceeding to which he or she may be a party or in which he or she may
be involved by reason of any action taken or failure to act under the Plan and
against and from any and all amounts paid by him or her in settlement thereof,
with the Company's approval, or paid by him or her in satisfaction of any
judgment in any such action, suit, or proceeding against him or her, provided he
or she shall give the Company an opportunity, at its own expense, to handle and
defend the same before he or she undertakes to handle and defend it on his or
her own behalf. The foregoing right of indemnification shall not be exclusive of
any other rights of indemnification to which such persons may be entitled under
the Company's Certificate of Incorporation or Bylaws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.

Section 17
Requirements of Law

         17.1         Compliance with Laws; Listing and Registration of Shares.
All Awards granted under the Plan (and all issuances of Stock or other
securities under the Plan) shall be subject to all applicable laws, rules and
regulations, and to the requirement that if at any time the Committee shall
determine that the listing, registration or qualification of the Stock covered
thereby upon any securities exchange or under any state or federal law, or the
consent or approval of any governmental regulatory body, is necessary or
desirable as a condition of, or in connection with, the grant of such Award or
the issue or purchase of Stock thereunder, such Award may not be exercised in
whole or in part, or the restrictions on such Award shall not lapse, unless and
until such listing, registration, qualification, consent or approval shall have
been effected or obtained free of any conditions not acceptable to the
Committee.

         17.2          Conditions and Restrictions Upon Securities Subject to
Awards. The Committee may provide that the shares of Stock issued upon exercise
of an Option or Stock Appreciation Right or otherwise subject to or issued under
an Award shall be subject to such further agreements, restrictions, conditions
or limitations as the Committee in its discretion may specify prior to the
exercise of such Option or Stock Appreciation Right or the grant, vesting or
settlement of an Award, including without limitation, conditions on vesting or
transferability, forfeiture or repurchase provisions and method of payment for
the Stock issued upon exercise, vesting or settlement of such Award (including
the actual or constructive surrender of Shares already owned by the Participant)
or payment of taxes arising in connection with an Award. Without limiting the
foregoing, such restrictions may address the timing and manner of any resales by
the Participant or other subsequent transfers by the Participant of any Stock
issued under an Award, including without limitation (a) restrictions under an
insider trading policy or pursuant to applicable law, (b) restrictions designed
to delay and/or coordinate the timing and manner of sales by Participant and
holders of other Company equity compensation arrangements, and (c) restrictions
as to the use of a specified brokerage firm for such resales or other transfers.

         17.3         Governing Law. The Plan, and all agreements hereunder,
shall be construed in accordance with and governed by the laws of the State of
Delaware.



12NEXT PAGE



Section 18
Funding

         Except in the case of Awards of Restricted Stock, the Plan shall be
unfunded. The Company shall not be required to segregate any of its assets to
assure the payment of any Award under the Plan. Neither the Participant nor any
other persons shall have any interest in any fund or in any specific asset or
assets of the Company or any other entity by reason of any Award, except to the
extent expressly provided hereunder. The interests of each Participant and
former Participant hereunder are unsecured and shall be subject to the general
creditors of the Company.

Section 19
No Liability of Company

          The Company and any Affiliate which is in existence or hereafter comes
into existence shall not be liable to a Participant, Beneficiary or any other
person as to: (a) the non-issuance or sale of Stock as to which the Company has
been unable to obtain, from any regulatory body having jurisdiction over the
matter, the authority deemed by the Company's counsel to be necessary to the
lawful issuance and sale of any Stock hereunder; (b) any tax consequence to any
Participant, Beneficiary or other person due to the receipt, exercise or
settlement of any Award granted hereunder; or (c) any provision of law or legal
restriction that prohibits or restricts the transfer of Stock issued pursuant to
any Award.



13NEXT PAGE

